DETAILED ACTION
This is in response to the applicant’s communication filed on 12 February 2021, wherein:
Claims 1, 4-7, 19, 21, and 28 are currently pending; and
claims 2, 3, 8-18, 20, 22-27 and 29 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 19, 21, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
1. A system for incentivizing a user to make healthy choices by awarding rewards to a mobile application installed on the user's personal electronic device, the system comprising: 
a plurality of beacons, each beacon placed within signaling range of an entrance of one of a plurality of physical wellness facilities, each beacon comprising a beacon processor and a beacon electronic storage device storing a beacon identifier unique to each beacon, one of a plurality of minor event identifiers specific to an event at the proximate physical wellness facility, and executable software instructions, which when executed, configure the beacon processor to: 
wirelessly transmit the beacon identifier and minor event identifier to the mobile application when the user's personal electronic device is within signaling range of the beacon; and 
a verification system located remote from each of the plurality of beacons, and comprising:
 a verification database storing a list of beacon identifiers and minor event identifiers, wherein each of said minor event identifiers is associated with a narrative event identifier;
a rewards database storing a list of user identifiers;
a processor, and 
executable software 18App. No. 15/243,009 Re: Offici Action mailed 5/24/2019 routinesinstructions, which when executed configure the processor to: 
receive the beacon identifier, the minor event identifier, and a user identifier transmitted from the mobile application; 
verify that the beacon identifier matches a beacon identifier stored at the database; 
determine the narrative event identifier associated with the received minor event identifier;
determine an amount of health rewards to award the user based on the received minor event identifier; 
transmit the amount of health rewards to the mobile application for display; 
transmit the narrative event identifier to the mobile application for display in conjunction with the amount of health rewards; and
add the amount of health rewards to a rewards total associated with a user identifier stored at the rewards database matching the received user identifier; 
wherein a first one of the narrative event identifiers is associated with a workout, a second one of the narrative event identifiers is associated with a flu shot, and a third one of the narrative event identifiers is associated with a blood donation; 
wherein at least a first one of said physical wellness facilities is a health club, at least a second one of said physical wellness facilities is a healthcare provider office, and at least a third one of said physical wellness facilities is a blood donation facility; 
wherein each of the minor event identifiers comprises a non-descriptive identifier which comprises fewer characters than and occupies less electronic storage space than, the associated narrative event identifier.

Step 1: The claim recites a system and therefore, falls into a statutory category.  
  
Step 2A – Prong 1 (Is a Judicial Exception Recited?): 
The limitations of determining the identifier and determining an amount of rewards are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting that the system includes beacons, a personal electronic device, and a processor, nothing in the claim elements precludes the steps from practically being performed in the mind.  The Examiner notes that the “database” could be a filing cabinet and does not indicate computer hardware must be provided.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of determining the identifier and determining an amount of rewards are proceses that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity.  The claimed invention is a system that allows for determining the amount of rewards to award the user for maintaining a healthy lifestyle, thereby lowering healthcare costs, which is a method of commercial or legal interactions.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of determining rewards for the user in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of determining awards and transmitting awards to a user.  This idea may be traditionally performed with a “punch card” without the involvement of computers.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The recitation of generic beacons (including a processor and electronic storage device) and a verification system (a processor), does not take the claim out of the methods of organizing human activity grouping.  Additionally, the “transmitting, receiving, storing, verification, adding the health rewards, and association” limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): As noted previously, the claim as a whole merely describes how to generally “apply” the concept of determining awards to a user in a computer environment. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the transmitting, receiving, storing, verification (Examiner notes that the verifying limitation involves merely checking the database for a matching identifier, which is merely recordkeeping), adding the health rewards, and association (which may involve merely storing information in the same database) steps amount to no more than mere instructions to apply the exception using generic computer components.  The claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “transmitting, receiving, storing, verification, adding the health rewards, and association” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, identifying storing information in memory as WURC, as recognized by Versata, identifying performing repetitive calculations as work, as recognized by Flook, and identifying electronic recordkeeping as WURC, as recognized by Alice).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is not patent eligible.

Dependent claims 4-7, 19, 21, and 28 merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4-7, 19, 21, and 28  are also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by including the elements of using a mobile application to receive information, transmit information, generate a calendar, store information, and provide information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by including the elements of a beacon management application to receive beacon identifiers, track the status of the beacons, and provide a status update of the beacons, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 5 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by including the elements of allowing the user to force check-in, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 6 is also non-statutory subject matter.

Dependent claim 7 further limits the abstract idea by including the elements of redeeming rewards in exchange for gift cards, food, merchandise, or services, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 7 is also non-statutory subject matter.

Dependent claims 19 further limits the abstract idea by including the elements of transmitting check in and check out times, receiving the times, determine the duration of time, and determine the amount of rewards based on the duration, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 19 is also non-statutory subject matter.

Dependent claim 21 further limits the abstract idea by including the elements of transmitting a message to the mobile application, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 21 is also non-statutory subject matter.

Dependent claim 28 further limits the abstract idea by including the elements of each of the user identifiers is associated with a rewards total, each of the narrative event identifiers comprises a description, and the beacons may receive programming input for editing the minor event identifier stored at the beacon, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 28 is also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention is directed towards the abstract idea of organizing human interactions.  Lacking significantly more for the remainder of the claim, the invention is nothing more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 19, 21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner has reviewed applicant’s disclosure and submits that these added limitations find no support in the specification as currently written, and is, therefore, directed to new matter.

Claim 1 states: “each of the minor event identifiers comprises a non-descriptive identifier which comprises fewer characters than, and occupies less electronic storage space than, the associated narrative event identifier” is not described in the specification as written. Examiner reviewed the entirety of the specification, especially [0025] as cited by Applicant, and did not find the cited limitation.

Claim 21 states: “wherein said health message is selected based upon the received minor event identifier” is not described in the specification as written.  Examiner reviewed the entirety of the specification, especially [0044]-[0045] as cited by Applicant, and did not find the cited limitation.

The remaining claims are rejected as dependent on one of the aforementioned claims.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 21, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20150348049), in view of Postrel (US 20060064320), in view of Lita, Lucian Vlad, et al. "Large scale diagnostic code classification for medical patient records." Proceedings of the Third International Joint Conference on Natural Language Processing: Volume-II. 2008 (hereinafter referred to as “Lita”), in view of Azevedo (US 20140351033), and further in view of Mitchley (US 20140180710).

Referring to claim 1:
Todasco discloses a system for incentivizing a user to make healthy choices by awarding rewards to a mobile application installed on the member user’s personal electronic device, the system comprising: 

a plurality of beacons, each beacon placed within signaling range of an entrance of one of a plurality of physical wellness facilities, each beacon comprising a beacon processor and a beacon electronic storage device storing a beacon identifier unique to each beacon, one of a plurality of...event identifiers...., and executable software instructions, which when executed, configure the beacon processor to: wirelessly transmit the beacon identifier and the...event identifier to the mobile application when the user’s personal electronic device is within signaling range of the beacon (Todasco [0031][0032][0077] Beacon 132 may be configured to transmit an identifier for reception by user device 110[0031] and ...beacon 132 may broadcast a token, such as a universally unique identifier (UUID)....[0032] and As an optional further convenience, the user's mobile device may be provided (e.g., via one or more beacons in communication with the user's device and upon checking the user into the hotel) with codes or other suitable security information so that the user's mobile device can be used to provide access to the guest's room or other secure portions (e.g., a gym, business center, pool, main entrance, side entrances, etc.) of the hotel property[0077]); 

a verification system, located remote from each of the plurality of beacons, and comprising: a verification database storing a list of beacon identifiers and...event identifiers,…, a processor, and executable software instructions (Todasco [0030] and Fig. 1 where service provider server 140 includes database 146 as shown in Fig. 1 and …beacon 132 may broadcast a token, such as a universally unique identifier (UUID)…[0032]  and …beacon 132 may keep a communication channel open between user devices 110 and service provider server 140 for passing additional information, such as assistance requests, a room number, a room status, incentives, rewards, assistance preferences, product and/or service offers, transaction information, payment information, and/or identification information[0048] where the “additional information” being passed is interpreted as event identifiers), which, when executed, configure the processor to: 

receive the beacon identifier, the...event identifier, and a user identifier transmitted from the mobile application; determine the amount of health rewards to award the user based on the received event identifier; transmit the amount of health rewards to the mobile application for display (Todasco [0048][0079] [0080] After beacon 132 receives user device identifiers from user devices 110 of user 102, beacon 132 may determine that user 102 is at or in proximity to service location 130[0048] and Because a room that is not ready can be a frustrating inconvenience for some guests in some situations, when the guest's room is not ready or available, a guest may be provided with an incentive or reward notification 406 such as text stating "Please enjoy $10 off at the bar and/or restaurant while you wait!" notifying the user of a discount or other offer to help the guest enjoy their time while they wait. An incentive notification 406 may include a currency amount 408 (e.g., $10), one or more locations (e.g., the bar and/or the restaurant) or other details of the guest incentive.  The guest incentive may be determined based on the amount of inconvenience to the guest[0080] where the description of the rewards as “health rewards” is merely descriptive, does not affect (limit) the structure of the system, and therefore receives little patentable weight – see MPEP 2111.04); 

wherein a first one of the...event identifiers is associated with a workout…; wherein at least a first one of said physical wellness facilities is a health club… (Todasco [0043]-[0045] [0069][0070] Beacons 132 of hotel 200 may also include one or more beacons 132 located elsewhere in and/or around hotel 200 such as within an elevator 212, a guest room 210, along an elevator shaft 214 or other locations such as along hallways of each floor of a hotel, a convention or meeting area, a restaurant, a recreation area (e.g., a pool, patio, golf course, tennis court, gym… where the event identifier may indicate a user is approaching the gym, which is interpreted as a health club and is associated with a workout and further, claim scope is not limited by claim language that does not limit a claim to a particular structure; therefore, this limitation receives little patentable weight – see MPEP 2111.04).

Todasco discloses a beacon system used to provide rewards to system users (Todasco abstract).  Todasco does not disclose ...event identifiers specific to an event at the proximate physical wellness facility; a rewards database storing a list of user identifiers; add the amount of health rewards to a rewards total associated with a user identifier stored at the rewards database matching the received user identifier; wherein…a second one of the...event identifiers is associated with a flu shot, and a third one of the...event identifiers is associated with a blood donation; wherein…at least a second one of said physical wellness facilities is a healthcare provider office, and at least a third one of said physical wellness facilities is a blood donation facility.

However, Postrel teaches a related system for providing user rewards (Postrel [0015]).  Postrel teaches
...event identifiers specific to an event at the proximate physical wellness facility (Postrel [0047]-[0049][0054][0073] ...a description or other identification (e.g. code) 28 of the healthcare services that are being proposed to be administered by the healthcare provider...[0049] where the services may be scheduled, as indicated in [0054] and [0073]); 

a rewards database storing a list of user identifiers; add the amount of health rewards to a rewards total associated with a user identifier stored at the rewards database matching the received user identifier (Postrel [0039][0040][0054][0055][0076] where the system issues a membership card with a patient identification number encoded thereon, as stated in [0039] and The healthcare management server 4 will use the identification number to look up the pertinent information for that patient from the data repository of patient records 14…[0040] and Health reward points may be awarded and added to the patient's account in database 18…[0076]); 

wherein…a second one of the...event identifiers is associated with a flu shot, and a third one of the... event identifiers is associated with a blood donation; wherein…at least a second one of said physical wellness facilities is a healthcare provider office, and at least a third one of said physical wellness facilities is a blood donation facility (Postrel [0047]-[0051][0075][0076] where the patients may “swipe in” at a doctor’s office, as stated in [0047], or a blood donation facility, as stated in [0075]-[0076] and where a doctor’s office is associated with a flu shot and the blood donation facility is associated with a blood donation and the code 28 as stated in [0049] is the event identifier and further, claim scope is not limited by claim language that does not limit a claim to a particular structure; therefore, this limitation receives little patentable weight – see MPEP 2111.04).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco to incorporate a rewards database which adds health rewards to a rewards total as taught by Postrel because this would provide a manner for tracking points (Postrel [0054]) thus incentivizing the user to perform tasks that promote well-being.

Todasco as modified by Postrel discloses a beacon system used to provide rewards to system users (Todasco abstract) where Postrel uses health care codes (Postrel [0049]).  Todasco as modified by Postrel does not disclose wherein each of the minor event identifiers comprises a non-descriptive identifier which comprises fewer characters than, and occupies less electronic storage space than, the associated narrative event identifier.

However, Lita teaches a related system for using standard medical codes to study patient records (Lita abstract).  Lita teaches wherein each of the minor event identifiers comprises a non-descriptive identifier which comprises fewer characters than, and occupies less electronic storage space than, the associated narrative event identifier (Lita p.880 Table 1 where Table 1 shows the top five ICD9 codes from a patient database, which are associated with a description and where the ICD9 codes are five characters long while the description exceeds five characters and the ICD9 codes are the claimed minor event identifiers while the Description is the claimed narrative event identifier; and further, naming the event identifiers as “non-descriptive” is merely descriptive, does not affect the structure of the system, and therefore, receives little patentable weight; Examiner also notes that claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure or require steps to be performed – in this case, the entirety of the “wherein” clause does not further limit the claim scope and therefore, receives little patentable weight).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco and Postrel to incorporate standard medical codes as identifiers as taught by Lita.  As in Lita, it is well within the capabilities of one of ordinary skill in the art to utilize the standard medical codes with the predicted result of saving time by using standard codes.

Todasco as modified by Postrel and Lita discloses a beacon system used to provide rewards to system users (Todasco abstract).  Todasco as modified by Postrel and Lita does not disclose verify that the beacon identifier matches a beacon identifier stored at the database.

However, Azevedo teaches a similar system for incentivizing a transaction using beacons ([0007] and [0160]).  Azevedo teaches verify that the beacon identifier matches a beacon identifier stored at the database (Azevedo [0161] The technology encompasses being able to recognize the unique beacon identifier and to be able to match it against a third party t and the physical location of the beacon[0161]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco, Postrel, and Lita to incorporate verifying a beacon as taught by Azevedo because this would provide a manner for alerting a consumer to an incentive (Azevedo [0161]) thus incentivizing the user to exercise.

Todasco as modified by Postrel, Lita, and Azevedo discloses a beacon system used to provide rewards to system users (Todasco abstract).  Todasco as modified by Postrel, Lita, and Azevedo does not disclose where the event identifiers are minor event identifiers and major event identifiers, wherein each of said minor event identifier is associated with a major event identifier, determine the major event identifier associated with the received minor event identifier; and transmit the major event identifier to the mobile application for display in conjunction with the amount of health rewards.

However, Mitchley teaches a similar system for determining participation in a wellness plan and allocating rewards under the plan (abstract and [0056]).  Mitchley teaches where the event identifiers are minor event identifiers and narrative event identifiers, wherein each of said minor event identifier is associated with a narrative event identifier, determine the narrative event identifier associated with the received minor event identifier; and transmit the narrative event identifier to the mobile application for display in conjunction with the amount of health rewards (Mitchley [0050]-[0053] ...communication module 22 periodically receives data including an identity of the mobile device and location data identifying the location of mobile device 16. Comparator module 24, in response to receiving the data, compares the received location data against the previously received location data corresponding to predetermined wellness locations...[0050] and Accordingly, an ability to select from a list of proximate predetermined facilities, displayed by device 16, can be provided...[0053] where the location data is interpreted as a minor event identifier and where the predetermined facilities are interpreted as the narrative event identifiers and where “for display in conjunction with the amount of health rewards” is intended use, does not affect the structure of the system, and therefore, receives little patentable weight).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco, Postrel, Lita, and Azevedo to incorporate minor and major event identifiers as taught by Mitchley because this would provide a manner for determining participation in a health improvement plan (Mitchley [0004]) thus incentivizing the user to exercise.

Referring to claim 7:
Todasco discloses wherein the mobile application is programmed with one or more software routines executing on the mobile application to allow the user member to redeem health rewards of the user to purchase gift cards, food, merchandise or services (Tadasco [0080] "Please enjoy $10 off at the bar and/or restaurant while you wait!" notifying the user of a discount or other offer to help the guest enjoy their time while they wait. An incentive notification 406 may include a currency amount 408 (e.g., $10), one or more locations (e.g., the bar and/or the restaurant) or other details of the guest incentive…An incentive notification 406 may also include selectable options for the guest (e.g., $10 off at the bar or a 5% discount at the spa) from which the guest can choose[0080]).

Todasco, as modified by Postrel, discloses transmit notification of said redemption to said remote verification system, wherein the notification of redemption comprises the user identifier associated with the mobile application and the amount of the redeemed health rewards, and wherein the remote verification system comprises additional executable software instructions stored at the electronic storage device, which when executed configures the processor to debit the amount of the redeemed health rewards from the rewards total associated with the received user identifier (Postrel [0026][0054][0055][0072] By awarding these health performance points, and tracking them via the healthcare card…Health points would be tracked in a health point account database 18 as shown in FIG. 2[0054] and where [0072] indicates that rewards may be deducted when they are spent).

Referring to claim 21:
Todasco discloses wherein each of the plurality of beacons comprise additional software instructions stored at the storage device, which when executed configure the processor to: transmit a health related message to the mobile application for display at the associated personal electronic device, wherein said health message is selected based upon the received...event identifier (Todasco [0048][0070][0079][0080] …a guest may be provided with an incentive or reward notification 406 such as text stating "Please enjoy $10 off at the bar and/or restaurant while you wait!" notifying the user of a discount or other offer to help the guest enjoy their time while they wait[0080] where describing the message as a “health related message” is merely descriptive, does not affect the structure of the system, and therefore receives little patentable weight).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20150348049), in view of Postrel (US 20060064320), in view of Lita, in view of Azevedo (US 20140351033), in view of Mitchley (US 20140180710), and further in view of Graham (US 20140068459).

Referring to claim 4:
Todasco discloses the mobile application programmed with one or more software routines executing on the mobile application to: receive the beacon identifier and the event identifier from the beacon (Todasco [0029]-[0031][0077] Beacon 132 may be configured to transmit an identifier for reception by user device 110[0031] and As an optional further convenience, the user's mobile device may be provided (e.g., via one or more beacons in communication with the user's device and upon checking the user into the hotel) with codes or other suitable security information[0077]); transmit the beacon identifier, the event identifier, the user identifier…to the remote verification system (Todasco [0035][0037][0077] and Fig. 1 Check-in application 112 may utilize communication module 118 to pass user information to service provider server 140, including …identifiers of user 102 and/or user device 110…, etc.[0035] and …service application 120 may use a location device and/or application of user device 110, such as a GPS device and application in addition to or in place of beacon communications, to locate user 102 at a specific locations at and/or around service location 130, and transmit the specific location to service provider server 140…[0037] and …the user's mobile device may be provided (e.g., via one or more beacons in communication with the user's device and upon checking the user into the hotel) with codes or other suitable security information so that the user's mobile device can be used to provide access to the guest's room or other secure portions (e.g., a gym, business center, pool, main entrance, side entrances, etc.) of the hotel property…[0077] where transmitting the codes for access to various areas is interpreted as transmitting an event identifier); receive the amount of health rewards earned (Todasco [0080] Because a room that is not ready can be a frustrating inconvenience for some guests in some situations, when the guest's room is not ready or available, a guest may be provided with an incentive or reward notification 406 such as text stating "Please enjoy $10 off at the bar and/or restaurant while you wait!" notifying the user of a discount or other offer to help the guest enjoy their time while they wait. An incentive notification 406 may include a currency amount 408 (e.g., $10), one or more locations (e.g., the bar and/or the restaurant) or other details of the guest incentive[0080]; store the amount of health rewards earned by the user for a current period of time (Todasco [0038][0079] …rewards, product offers and/or service offers may be provided to user 102 using a user device 110 of the user[0038]); provide the amount of health rewards earned by the user for the current period of time and the type of event related to the earned health rewards to the user (Tadasco [0080] Because a room that is not ready can be a frustrating inconvenience for some guests in some situations, when the guest's room is not ready or available, a guest may be provided with an incentive or reward notification 406 such as text stating "Please enjoy $10 off at the bar and/or restaurant while you wait!" notifying the user of a discount or other offer to help the guest enjoy their time while they wait. An incentive notification 406 may include a currency amount 408 (e.g., $10), one or more locations (e.g., the bar and/or the restaurant) or other details of the guest incentive[0080]).

As above, Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley discloses where the event identifiers are minor event identifiers and narrative event identifiers (Mitchley [0050]-[0053] ...communication module 22 periodically receives data including an identity of the mobile device and location data identifying the location of mobile device 16. Comparator module 24, in response to receiving the data, compares the received location data against the previously received location data corresponding to predetermined wellness locations...[0050] and Accordingly, an ability to select from a list of proximate predetermined facilities, displayed by device 16, can be provided...[0053] where the location data is interpreted as a minor event identifier and where the predetermined facilities are interpreted as the narrative event identifiers).

Todasco, as modified by Postrel, Azevedo, and Mitchley discloses a beacon system for sharing communications between user devices and a server.  Todasco, as modified by Postrel, Azevedo, and Mitchley does not disclose a time and date stamp; 4) generate an electronic calendar displaying registered check-ins for the user for each day the user registers a check-in.

However, Graham teaches a similar system for sharing communications (abstract).  Graham teaches a time and date stamp; generate an electronic calendar displaying registered check-ins for the user for each day the user registers a check-in (Graham [0077] The calendar view 336 can include a display of a calendar or timeline, with time-stamped information of social associations associated with the content of interest, such as the content of interest 114. For example, the calendar view 336 can include a timeline of check-ins of the socially connected account[0077]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco, Postrel, Lita, Azevedo, and Mitchley to incorporate time and date stamps and displaying check-ins as taught by Graham because this would provide a manner for viewing information on the user device (Graham [0077]) thus aiding the user by providing desired information.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20150348049), in view of Postrel (US 20060064320), in view of Lita, in view of Azevedo (US 20140351033), in view of Mitchley (US 20140180710), and further in view of Do et al. (US 20060087474).

Referring to claim 5:
Todasco discloses a beacon management application, the beacon management application programmed with one or more software routines to: receive beacon identifiers for each of the plurality of beacons from the remote verification system when the plurality of beacons are pinged (Todasco [0016][0031] Beacon 132 may be configured to transmit an identifier for reception by user device 110[0031]); 

Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley, discloses a beacon system for sharing communications between user devices and a server.  Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley does not disclose track the status of each of the plurality of beacons; generate a summary report indicating the status of the plurality of beacons, wherein the status indicates which of the plurality of beacons have been pinged in a predetermined time period and which of the plurality of beacons have been inactive for the predetermined time period.

However, Do teaches a similar system for monitoring beacons (abstract).  Do teaches track the status of each of the plurality of beacons; generate a summary report indicating the status of the plurality of beacons, wherein the status indicates which of the plurality of beacons have been pinged in a predetermined time period and which of the plurality of beacons have been inactive for the predetermined time period (Do [0049][0032][0036]-[0042] Each circle 152 indicates a beacon detection, e.g., a beacon identification code being reported by a client device 14 to the server 16. Along the path of client device 1, all the beacons in the path, Beacons A-F, were detected. Along the same path of client device 2, in which client device 2 was in detection range of each of Beacons A-F at a later point in time than was client device 1, Beacons A-D and F were detected, but Beacon E was not[0036] and By examining the data from each particular beacon at different times or over time, the agent gets a better picture as to how those beacons are behaving over time [0038] and Based on this examination, the agent 32 can output the beacon status report 36 that highlights these findings[0042] and …the agent 32 can be set up to examine collected beacon data and provide a report at specified time intervals, such as once daily at a predetermined time….[0049] where non-detection of a beacon is interpreted as inactivity).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco, Postrel, Azevedo, and Mitchley to incorporate tracking beacon status and inactivity as taught by Do because this would provide a manner for quickly determining which beacons have potential problems (Do [0042]), thus aiding the user by allowing the user to test the beacons with potential problems more thoroughly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20150348049), in view of Postrel (US 20060064320), Lita, in view of Azevedo (US 20140351033), in view of Mitchley (US 20140180710), and further in view of Harkey et al. (US 20140279123).

Referring to claim 6:
Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley discloses a beacon system for sharing communications between user devices and a server.  Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley does not disclose wherein the mobile application is programmed with one or more software routines executing on the mobile application to allow the user member to force a check-in to an event or location.

However, Harkey teaches a similar system for providing geolocation check-in.  Harkey teaches wherein the mobile application is programmed with one or more software routines executing on the mobile application to allow the user member to force a check-in to an event or location (Harkey [0069] …an automatic check-in with the merchant occurs in response to the transmission of user information…The automatic transmission of user information may also be initiated in response to a request for the user information to be transmitted. In an instance, where the user 202 has not opted into the functionality for automatically transmitting user information the user 202 may be prompted to verify that they want to transmit user information to the merchant 210 prior to the user information being sent[0069] where, in the case that the user has not opted into the functionality for automatically transmitting user information, the system does not automatically check the user in, but allows the user to verify that they want to transmit their information, thus allowing the user to force the check in).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco, Postrel, Lita, Azevedo, and Mitchley to incorporate forcing check in as taught by Harkey because this would provide a manner for allowing the user to verify their desires (Harkey [0069]), thus aiding the user by allowing control of check-in.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20150348049), in view of Postrel (US 20060064320), in view of Lita, in view of Azevedo (US 20140351033), in view of Mitchley (US 20140180710), and further in view of Hars (US 20030200489).

Referring to claim 19:
Todasco discloses wherein the mobile application is programmed with one or more software routines executing on the mobile application to: transmit the time the user checked-in to the event associated with the event identifier and the time the user checked-out of the event associated with the...event identifier; and wherein the remote verification system comprises additional executable software instructions stored at the electronic storage device, which when executed configure the processor to: receive the time the user checked-in to the...event associated with the...event identifier and the time the user checked-out of the event associated with the...event identifier;  (Todasco [0053][0092]-[0094] Additionally, check-in application 142 may check user 102 out of the location when user 102 leaves the proximity of beacon 132. Checking user 102 out of a location may include checking the user out of the location corresponding to a particular beacon 132. In some embodiments, checkout of user 102 from one or more beacons 132 may initiate checkout of the user from a hotel. For example, in one embodiment, a user 102 may be determined to be leaving a hotel or have left the hotel for the last time (e.g., based on the user's detected movements determined based on check-in and checkout of various beacons and the user's checkout date and/or time)[0053] and …determining whether the current time is earlier than, later than, or equal to the check-in time for the hotel room…[0094] where the current time is the time the user is checking in)

Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley, discloses a beacon system for sharing communications between user devices and a server.  Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley, does not disclose determine the duration of time the user was at the event; and determine the amount of health rewards to award the user based on the duration of time.

However, Hars teaches a similar system for communicating between a mobile device and a store computer (abstract and [0124]).  Hars teaches determine the duration of time the user was at the event; and determine the amount of health rewards to award the user based on the duration of time (Hars [0068] …the entry identification code and the exit identification code, means for comparing the stored data from the database and the recorded information from the portable device, wherein the recorded information includes at least the calculated hash value, the entry identification code and the exit identification code, to verify time of the user at the locale, and means for granting points to the user based on the verified time at the locale[0068]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco, Postrel, Lita, and Azevedo to incorporate determining time duration and health rewards based on the time duration as taught by Hars because this would provide a manner for rewarding a user for visiting a locale (Hars [0017]), thus aiding the facilitator by providing an incentive for users to behave in a particular manner.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20150348049), in view of Postrel (US 20060064320), in view of Lita, in view of Azevedo (US 20140351033), in view of Mitchley (US 20140180710), and further in view of Robbin et al. (US 20150339694).

Referring to claim 28:
Todasco, as modified by Postrel, discloses each of said user identifiers is associated with a rewards total (Postrel [0039][0040][0054][0055][0076] where the system issues a membership card with a patient identification number encoded thereon, as stated in [0039] and The healthcare management server 4 will use the identification number to look up the pertinent information for that patient from the data repository of patient records 14…[0040] and Health reward points may be awarded and added to the patient's account in database 18…[0076]); 

As above, Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley discloses where the event identifiers are minor event identifiers and narrative event identifiers (Lita p.880 Table 1 where Table 1 shows the top five ICD9 codes from a patient database, which are associated with a description and where the ICD9 codes are five characters long while the description exceeds five characters and the ICD9 codes are the claimed minor event identifiers while the Description is the claimed narrative event identifier).

Todasco, as modified by Postrel, Lita, Azevedo, and Mitchley, disclose wherein each of the narrative event identifiers comprise a description of the corresponding event (Lita p.880 Table 1 where the Description is the claimed narrative event identifier).

Todasco, Postrel, Lita, Azevedo, and Mitchley, disclose a beacon system.  Todasco, Postrel, Lita, Azevedo, and Mitchley, do not disclose each of said plurality of beacons comprises additional executable software instructions stored at the beacon electronic storage device, which when executed configured the beacon processor to receive programming input for editing the...event identifier stored at the beacon electronic storage device based on the event type scheduled to occur at the proximate physical wellness facility.

However, Robbin teaches a similar system that uses beacons for communicating with users.  Robbin teaches each of said plurality of beacons comprises additional executable software instructions stored at the beacon electronic storage device, which when executed configured the beacon processor to receive programming input for editing the...event identifier stored at the beacon electronic storage device based on the event type scheduled to occur at the proximate physical wellness facility (Robbin [0053] In some implementations, the beacon device 550 can be programmed to periodically update data within the beacon messages. For example, the beacon device 550 can transmit different action codes at different times during an event, e.g., a first action code associated with a welcome message at a start of the event, and then a second action code associated with a redemption action at or near an end of the event[0053] where the different action codes are interpreted as the event identifiers). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Todasco, Postrel, Lita, Azevedo, and Mitchley, to incorporate editing event identifiers stored in the beacons as taught by Robbin because this would provide a manner for updating data within the beacon message (Robbin [0053]) thus aiding the user by providing an appropriate message.

Response to Amendment
The amendment filed 06 January 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Claim 1 states: “each of the minor event identifiers comprises a non-descriptive identifier which comprises fewer characters than, and occupies less electronic storage space than, the associated narrative event identifier”; and

Claim 21 states: “wherein said health message is selected based upon the received minor event identifier.”

Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments filed 1/6/2021 have been considered and are further addressed as follows.

Response to Initial Remarks
With regard to the Initial Remarks, Examiner notes that the Response to Amendments section on pages 30-31 was included in error and should be disregarded, as surmised by Applicant.  

Claim Rejection under 35 USC 112(a)
With regards to the 112 rejections, Applicant first argues that the limitations regarding a non-descriptive identifier which occupies less storage space are supported by the specification and refers to a chart which associates 3 numbers with more descriptive identifiers.  These very limited examples do not provide support for the very broad "non-descriptive" identifier.  A non-descriptive identifier is not just a number, but could include other types of codes.  Applicant noted that the questions is whether the specification conveys with reasonable clarity to those skilled in the art, that the Applicants were in possession of the invention as claimed.  Examiner does not find that the very brief example chart using numbers supports such a broad limitation.  

With regards to claim 21,   Applicant refers to several paragraphs which provide support for the idea that minor identifiers are tied to a user's visit to a location and that messages can be transmitted to a user.  However, this does not support the claimed limitation that the selection of the message is based upon the minor identifier.  There are many ways in which the message may be selected and the specification is not specific as to how this is done.  

With regards to claim 29, the rejection has been withdrawn, in response to the amendments.

Claim Rejection under 35 USC 103
With regards to the 103 rejection, Applicant first argues the amended claim limitations.  Examiner has provided new art for this limitation.  

Applicant then reiterates a previous argument that Todasco does not read on the minor event identifiers.  Examiner thinks that the basis of this argument is that Todasco does not receive the minor event identifier.  Examiner reminds Applicant that the rejection is based upon a combination of prior art and not just Todasco.  Applicant further argues that there is no teaching in Todasco or Postrel for modifying the codes of Todasco with the rewards of Postrel.  Examiner respectfully disagrees and refers Applicant to the rejection, supra, for the provided motivation.  Applicant then argues that Todasco does not tie the message to a minor event identifier.  However, the rejection is based upon a combination of references and the minor event identifier is found in claim 1, upon which 21 depends.

Claim Rejection under 35 USC 101
With regards to the 101 rejection, Applicant argues that the specific limitations which make up the abstract idea must be identified and that the Examiner has not done so.  Examiner respectfully disagrees that the abstract limitations have not been identified.  By identifying the limitations which provide insignificant extra-solution activity and those which provide only generic computers, Examiner has also identified those limitations (by elimination) which are considered part of the abstract idea.  Examiner further notes that the rejection has been updated for clarification and in response to the amendments.  

Examiner also notes that the PEG has now been incorporated into the latest revision of the MPEP.

Applicant further argues that the claims involve interactions between devices rather than humans, and therefore, the categorization of the abstract idea under certain methods of organizing human activity is inappropriate.  Examiner respectfully disagrees.  The inclusion of electronic devices does not preclude such a categorization.  As Examiner notes in the rejection, the claims are, as a whole, directed to awarding rewards to a user, which is an abstract idea. Applicant reiterates previous arguments related to a technical problem and Examiner responds as in the Final Rejection of 11/12/2020.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689